Case 1:19-cv-23084-KMW Document 32 Entered on FLSD Docket 09/27/2019 Page 1 of 8




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                        MIAMI DIVISION


   OMAR SANTOS and AMANDA CLEMENTS on                             Case No 1:19-cv-23084-KMW
   behalf of themselves and all others similarly situated,

                   Plaintiffs,

           vs.

   HEALTHCARE REVENUE RECOVERY GROUP,
   LLC d/b/a ARS ACCOUNT RESOLUTION
   SERVICES and EXPERIAN INFORMATION
   SOLUTIONS, INC.,

               Defendants.
   _____________________________________

                                   JOINT SCHEDULING REPORT

          Pursuant to Rule 26(f) of the Federal Rules of Civil Procedure, this Court’s Local Rule

  16(1)(b) and July 26, 2019 Order [ECF 7], Plaintiffs Omar Santos and Amanda Clements

  (“Plaintiffs”) and Defendants Healthcare Revenue Recovery Group, LLC (“HRRG”) and Experian

  Information Solutions, Inc. (“Experian”) (collectively “Defendants”), by and through their

  undersigned counsel, submit this Joint Scheduling Report and attached Joint Proposed Scheduling

  Order and state as follows:

     1.      The Likelihood of Settlement

          The Parties do not believe that settlement is likely at this time. As discovery develops,

  the Parties agree to maintain a dialogue regarding settlement and will pursue settlement options

  in good faith.

     2.      The Likelihood of Appearance in the Action of Additional Parties
Case 1:19-cv-23084-KMW Document 32 Entered on FLSD Docket 09/27/2019 Page 2 of 8




          Plaintiffs do not anticipate adding any additional defendants to this case. Prior to class

  certification, however, Plaintiffs may seek to add additional class representatives.

     3.      Proposed Case Management Deadlines

          The Parties recommend that the Court assign this case to a Complex Case Management

  Track. As reflected in the Parties’ attached Joint Proposed Scheduling Order, the Parties request

  twelve months of fact discovery followed by expert discovery before class certification and trial.

     4.      Proposals for the Formulation and Simplification of Issues, Including the
             Elimination of Frivolous Claims or Defendants, and the Number and Timing of
             Motions for Summary Judgment or Partial Summary Judgment

          Plaintiffs allege a single claim under the Fair Credit Reporting Act.

          The Parties presently have no specific proposals for the simplification of issues or defenses,

  however, the Parties will continue to look for opportunities to simplify this case before trial.

     5.      The Necessity or Desirability of Amendments to the Pleadings

          Pending review of any motion to dismiss filed by Defendant Experian Information

  Solutions, Inc., Plaintiffs do not presently anticipate amending their operative complaint.

     6.      The Possibility of Obtaining Admissions of Fact and of Documents Which Will
             Avoid Unnecessary Proof, Stipulations Regarding Authenticity of Documents and
             the Need for Advance Rulings from the Court on Admissibility of Evidence

          Based on the allegations, the Parties anticipate that they will be able to cooperate as to

  certain admissions of fact and stipulate to the authenticity and admissibility of a majority of

  documents and electronically stored information in the possession of Defendants, Plaintiffs and

  non-parties.

     7.      Suggestions for the Avoidance of Unnecessary Proof and Cumulative Evidence

          As the discovery record develops, the Parties will work toward narrowing the factual and

  legal issues in dispute whenever possible in an effort to curtail the pretrial and trial proceedings.


                                                    2
Case 1:19-cv-23084-KMW Document 32 Entered on FLSD Docket 09/27/2019 Page 3 of 8




      8.       Suggestions on the Advisability of Referring Matters to a Magistrate Judge or
               Master

            The Parties agree that referring discovery motions to the Magistrate Judge will facilitate

  the resolution of such motions. Pursuant to this Court’s Order of Referral (ECF No. 7), such

  referral should not include dispositive pre-trial motions, including motions to dismiss, motions for

  summary judgment, motions in limine and Daubert motions. The Parties respectfully request that

  the Court preside over all such motions, Plaintiffs’ motion for class certification and the trial of

  this matter.

      9.       Preliminary Estimate of the Time Required for Trial

            The Parties anticipate that this case will require approximately ten days for trial.

      10.      Requested Date of Dates for Conferences Before Trial, a Final Pretrial Conference
               and Trial

            The Parties do not request any pre-trial conferences at this time. As set forth in the attached

  Joint Proposed Scheduling Order, Plaintiffs respectfully request the Court set a Final Pretrial

  Conference on July 16, 2021 and propose that trial commence during the week of August 16, 2021.

      11.      Any Issues About: (i) disclosure, discovery, or preservation of electronically
               stored information, including the form or forms in which it should be produced;
               (ii) claims of privilege or of protection as trial-preparation materials, including --
               if the parties agree on a procedure to assert those claims after production --
               whether to ask the court to include their agreement in an order under Federal
               Rule of Evidence 502; and (iii) when the parties have agreed to use the ESI
               Checklist available on the Court’s website (www.flsd.uscourts.gov), matters
               enumerated on the ESI Checklist

            The Parties agree to use the District’s checklist for Rule 26(f) Conference Regarding

  Electronically Stored Information. The Parties agree to further discuss in good faith any issues

  relating to the production of ESI that arise in this case including, if necessary, negotiating a

  comprehensive ESI protocol to govern the production of ESI and related issues. The Parties agree




                                                      3
Case 1:19-cv-23084-KMW Document 32 Entered on FLSD Docket 09/27/2019 Page 4 of 8




  to negotiate and submit to the Court for approval a stipulated protective order governing the

  production of confidential information in this case.

     12.       Whether the Trial Will Be Jury or Non-Jury

           The Parties request a jury trial.

     13.       An Outline of the Legal Elements of Each Claim and Defense Raised by the
               Pleadings

           Plaintiffs allege Defendants violated the Fair Credit Reporting Act (“FCRA”), 15 U.S.C.

  §1681, et seq., by falsely altering delinquent account information on Plaintiffs’ and class members’

  Experian consumer credit reports/profiles, and by failing to properly investigate Plaintiffs’ and

  class members’ disputes regarding the accuracy of such credit reports/profiles.

           The FCRA imposes a duty on HRRG to report accurate information and conduct an

  investigation regarding disputed information and then correct or delete inaccurate information. 15

  U.S.C. §1681s-2(b). HRRG denies that it violated any provision of the FCRA, and asserts the

  defenses to liability under the FCRA, including that it conducted a reasonable investigation or

  reinvestigation.

           The FCRA, in turn, imposes a duty on Experian to prepare consumer credit reports with

  “maximum possible accuracy.” 15 U.S.C.A. § 1681e. And, the FCRA imposes a duty on Experian

  to properly conduct an investigation following a dispute, and either correct or delete inaccurate

  information. 15 U.S.C.A. § 1681i(a). Experian denies that it violated any provision of the FCRA,

  denies that it is liable to Plaintiffs, and denies that Plaintiffs suffered damage as a result of any

  alleged wrongful actions or inactions of Experian.

     14.       Estimate of the Specific dollar Valuation of Actual Damages and Other Relief at
               Issue




                                                   4
Case 1:19-cv-23084-KMW Document 32 Entered on FLSD Docket 09/27/2019 Page 5 of 8




           Plaintiffs seek statutory penalties under FCRA “of not less than $100 and not more than

  $1000;” punitive damages; and attorneys’ fees. The exact amount is not presently known and will

  depend on discovery.

     15.      Need for Variance from the Discovery Limitations Imposed by Local Rule and/or
              the Federal Rules of Civil Procedure

           None known at this time. The Parties agree to confer in good faith before bringing any such

  matter to the Court.

  Dated: September 27, 2019                      Respectfully submitted,

                                                 PODHURST ORSECK, P.A.

                                                  /s/Peter Prieto
                                                 Peter Prieto (FBN 501492)
                                                 pprieto@podhurst.com
                                                 Matthew Weinshall (FBN 84783)
                                                 mweinshall@podhurst.com
                                                 Alissa Del Riego (FBN 99742)
                                                 adelriego@podhurst.com
                                                 PODHURST ORSECK, P.A.
                                                 SunTrust International Center
                                                 One S.E. 3rd Avenue, Suite 2300
                                                 Miami, Florida 33131

                                                 Roland Tellis (admitted pro hac vice)
                                                 rtellis@baronbudd.com
                                                 Jonas P. Mann (admitted pro hac vice)
                                                 jmann@baronbudd.com
                                                 BARON & BUDD, P.C.
                                                 15910 Ventura Boulevard, Suite 1600
                                                 Encino, California 91436

                                                 Dennis McCarty (admitted pro hac vice)
                                                 dennismccartylaw@gmail.com
                                                 Jonathan Raburn (admitted pro hac vice)
                                                 jonathan@geauxlaw.com
                                                 McCARTY & RABURN PLLC
                                                 2931 Ridge Road, Suite 101 #504
                                                 Rockwall, Texas 75032

                                                 Attorneys for Plaintiffs

                                                    5
Case 1:19-cv-23084-KMW Document 32 Entered on FLSD Docket 09/27/2019 Page 6 of 8




                                      /s/ Ernest H. Kohlmyer, III_____
                                      Ernest H. Kohlmyer, III
                                      Florida Bar No. 110108
                                      SKohlmyer@shepardfirm.com
                                      Shepard, Smith, Kohlmyer & Hand, P.A.
                                      2300 Maitland Center Pkwy, Suite 100
                                      Maitland, Florida 32751
                                      Phone: 407-622-1772
                                      Fax: 407-622-1884

                                      Attorneys for Defendant Healthcare Revenue Recovery
                                      Group, LLC

                                     /s/ Marc A. Weinroth_________
                                     A. Cristina Pérez Soto, Fla. Bar No. 096692
                                     Marc A. Weinroth, Fla. Bar No. 042873
                                     JONES DAY
                                     600 Brickell Avenue, Suite 3300
                                     Miami, Florida 33131
                                     Telephone: +1.305.714.9700
                                     Facsimile: +1.305.714.9799
                                     E-mail: cperezsoto@jonesday.com
                                     E-mail: mweinroth@jonesday.com

                                     William R. Taylor, TX Bar No. 24070727
                                     (admitted pro hac vice)
                                     Alexander G. Hughes, TX Bar No. 24092546
                                     (admitted pro hac vice)
                                     JONES DAY
                                     717 Texas, Suite 3300
                                     Houston, TX 77002
                                     Telephone: (832) 239-3939
                                     Facsimile: (832) 239-3600
                                     Email: wtaylor@jonesday.com
                                     Email: ahughes@jonesday.com

                                     Attorneys for Defendant Experian Information
                                     Solutions, Inc.




                                        6
Case 1:19-cv-23084-KMW Document 32 Entered on FLSD Docket 09/27/2019 Page 7 of 8




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                       MIAMI DIVISION
   OMAR SANTOS and AMANDA CLEMENTS on                              Case No 1:19-cv-23084-KMW
   behalf of themselves and all others similarly situated,

                  Plaintiffs,

          vs.

   HEALTHCARE REVENUE RECOVERY GROUP,
   LLC d/b/a ARS ACCOUNT RESOLUTION
   SERVICES and EXPERIAN INFORMATION
   SOLUTIONS, INC.,

               Defendants.
   _____________________________________/

                    SCHEDULE JOINTLY PROPOSED BY THE PARTIES

         THIS MATTER is set for trial the week of August 16, 2021. The Parties propose to adhere

  to the following schedule:

  November 4, 2019                      The Parties shall furnish their initial disclosures pursuant to

                                        Fed. R. Civ. P. 26. The Parties are under a continuing

                                        obligation to furnish supplements within ten (10) days of

                                        receipt or other notice of new or revised information.

  April 6, 2020                         The Parties shall file motions to amend pleadings or join

                                        Parties.

  September 7, 2020                     The Parties shall complete fact discovery.

  September 21, 2020                    Plaintiff shall file a motion for class certification.

  November 9, 2020                      Plaintiff shall disclose experts, expert witness summaries

                                        and reports, as required by Federal Rule of Civil Procedure

                                        26(a)(2).


                                                    7
Case 1:19-cv-23084-KMW Document 32 Entered on FLSD Docket 09/27/2019 Page 8 of 8




  December 7, 2020             Defendant shall disclose experts, expert witness summaries

                               and reports, as required by Federal Rule of Civil Procedure

                               26(a)(2).

  February 1, 2021             The Parties shall exchange rebuttal expert witness

                               summaries and reports, as required by Federal Rule of Civil

                               Procedure 26(a)(2).

  April 5, 2021                The Parties shall complete expert discovery.

  May 3, 2021                  The Parties shall complete mediation and file a mediation

                               report with the Court.

  June 7, 2021                 The Parties shall file all dispositive pre-trial motions and

                               memoranda of law. The Parties shall also file any motions to

                               strike or exclude expert testimony, whether based on Federal

                               Rule of Evidence 702 and Daubert v. Merrell Dow

                               Pharmaceuticals, Inc., 509 U.S. 579 (1993), or any another

                               basis.

  June 14, 2021                The Parties shall each file one motion in limine. All motions

                               in limine must be filed at least six (6) weeks before calendar

                               call.

  July 5, 2021                 The Parties shall file their joint pretrial stipulation, witness

                               lists, and exhibit lists in accordance with Local Rule 16.1(d)

                               and (e). The Parties shall also file final proposed jury

                               instructions or conclusions of law (for non-jury trials).

  July 12, 2021                The Parties shall submit their deposition designations.



                                           8
